DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 10,188,761; hereinafter “Tan”) in view of Rogers (“Steam and dry heat sterilization of biomaterials and medical devices”) and Allen et al. (US 4,935,604).
In regard to claim 12, Tan discloses a high velocity hot air sterilizer apparatus (sanitizer 1) comprising an outer housing 2 having a top, a bottom, a plurality of sides and an entry door 3; a sterilization chamber 4 having an open space defined by the plurality of sides of the outer housing; and a dual-flow air handling system having a heating chamber (area inside protective mesh 11 or entire internal area as defined by Applicant), an air exhaust portal (first wall 4a having a plurality of holes 9), a recirculation fan 6, a heating element 10, an upper air handling plenum (upper air flow passage 5), a lower air handling plenum (lower air flow passage 5), an air supply plenum (area proximal to fan 6), and an air supply portal (second wall 4b comprising mesh).  Tan teaches that the air supply portal and air 
Tan does not explicitly disclose an upper heating element or a lower heating element wherein the air flows form the recirculation fan to the upper heating element and to the lower heating element.  However, Tan teaches that other configuration of the heater may be used, such as wherein air may be conveyed via, past, through or otherwise interact with the heating element to heat the air.  See col. 9, lines 4-10.  Therefore, it is viewed that it would have been obvious to one of ordinary skill in the art to have provided a dual heating element configuration downstream of the recirculation fan as claimed without producing any new or unexpected result as Tan discloses that the heating elements may be configured such that air is conveyed via, past or through the heating elements.  The Courts have held that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  Further, the Courts have held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Tan is silent in regard to an insulating cavity as claimed and to wherein the heating element is capable of reaching and maintaining an internal temperature of at least 375 degrees Fahrenheit within the sterilization chamber.  Tan does disclose wherein the controller has a pre-set operation program for self-cleaning the apparatus while empty to kill any bacteria (i.e. sterilize) within the chamber.  Tan teaches that the program comprises operating the apparatus at a short time at a high-temperature.  See col. 7, lines 57-62. Tan does not disclose the “high-temperature” or “short time” used to sterilize the chamber.
Rodgers discloses that dry heat sterilizers, such as convection ovens, can perform a sterilization operation by moving heated air at 375°F for 3 to 6 minutes.  See the last full paragraph of page 47.
Allen discloses an apparatus for hot air sterilization of medical devices.  The apparatus includes an insulating cavity (defined by insulation 112) disposed between an interior face of the outer housing (exterior walls 114) and an exterior face of the heating chamber (chamber 16) for retaining heat generated during the sterilization cycle.  See Figure 2 and col. 5, lines 8-13.  Further, Allen teaches that the preferred operating temperature of the heater 110 is reach and maintain at least 375°F in the chamber 16.  See col. 8, lines 20-27.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the insulation and insulating cavity of Allen with the apparatus of Tan for the purpose of retaining the heat generated during a heating cycle.  Further, it would have been obvious and/or would have been inherent that the heating element arrangement of Tan to have capable of heating and maintaining the interior of the chamber at a temperature of at least 375°F as taught by Rodgers and Allen to be capable of self-cleaning the chamber to kill any bacteria present therein and to additionally enable the sterilization of items therein.
In regard to claim 13, Tan discloses that the door 3 is capable of allowing insertion of objects for treatment and to allow retrieval therethrough.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regard to claim 14, Tan is silent in regard to locking the door during a sterilization cycle.
Allen discloses a sterilization chamber wherein the door 14 can be locked by solenoid 58 which is activated automatically after a cycle start switch 48 is operated.  See col. 8, lines 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the door lock of Allen with the above combined apparatus for 
In regard to claims 15-17 and 19, Tan discloses that the circulating airflow from the fan 6 which is directed upwards and downwards functions to maintain an even and uniform temperature throughout the chamber such that cool zones are avoided.  See col. 2, lines 10-16 and col. 6, lines 23-38.  Thus, it is viewed that the fan is capable of providing high velocity hot air that is of a sufficient velocity, temperature and temperature uniformity to preclude significant differences in temperature within the sterilization chamber.
In regard to claim 18, Tan discloses that temperatures sensors can be located between the walls of the chamber and the housing panels.  Controller 19 would be capable of controlling the heating elements 10 from the detected temperatures of the sensors.  See col. 6, line 60 through col. 7, line 56 and col. 9, line 26-42.
In regard to claim 20, Tan discloses a temperature sensor 22 (functionally equivalent to a thermocouple) disposed within the sterilization chamber and adjacent to the air exhaust portal.  The sensor is connected to controller 19 such that the sterilization cycle of the pre-set program can be controlled.  See Figure 2 and col. 6, line 60 through col. 7, line 62. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Rogers, Allen and Baker, JR. et al. (US 2017/0175069; hereinafter “Baker”).
In regard to claim 14, Tan is silent in regard to locking the door during a sterilization cycle.  This rejection is included in case it is viewed that the above disclosure of Allen is deficient in any way.
Baker discloses a sterilization chamber wherein the door 5 has a lock 252 which is controllable such that entry to the chamber is prevented during a sterilization process.  See [0114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the door lock of Baker with the above combined apparatus for the purpose of providing safety measures to protect a user of the apparatus.  It is viewed that the limitation regarding the “sterilization cycle having sufficient temperature and timing necessary to achieve a 12-Log kill of bacterial spores” does not further limit the functional capability of the sterilization apparatus as the limitation is in regard to the capability of the entry door to remain locked in position during a sterilization cycle.  As Baker teaches that the lock of the door is controllable such that entry to the chamber is prevented during a sterilization process, the limitation has been met by the combined apparatus.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Rogers, Allen and Buczynski et al. (US 8,132,870; hereinafter “Buczynski”). 
In regard to claims 1-3 and 6-11, Tan, Rogers and Allen are applied in the same manner as for claims 12-14, and 15-20 above for the common elements of the claims.  Tan is further silent in regard to a rear exit door which is configured to allow retrieval of at least one instrument or container therethrough and directing into a sterile area.
Buczynski discloses a shelf assembly for a sterilization cabinet.  Buczynski discloses that the sterilization cabinet can be provided with a front entry door 106 and a rear exit door 110 such that the front door is used for loading contaminated objects and the rear door is used for retrieving sterilized objects after treatment.  See Figure 4; col. 2, lines 15-28 and col. 5, lines 8-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the rear exit door of Buczynski with the above combined apparatus of Tan, Rogers and Allen for the purpose of allowing for separate lockable doors for contaminated and sterilized objects.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Rogers, Allen, Buczynski and Baker.
In regard to claims 3-5, Tan, Rogers and Buczynski are silent in regard to locking structures for the front and rear doors.  Allen teaches wherein the door 14 can be locked by solenoid 58 which is activated automatically after a cycle start switch 48 is operated.  See col. 8, lines 1-4.
Baker discloses a sterilization chamber wherein the door 5 has a lock 252 which is controllable such that entry to the chamber is prevented during a sterilization process.  See [0114].  Baker further teaches that the door lock can be controlled such that the lock only disengages when conditions are met, such as when the interior of the chamber is safe.  See [0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the controllable door lock of Baker with each of the doors of the above combined apparatus of Tan, Rogers, Allen and Buczynski for the purpose of enabling conditional control of each door such that the disclosed protocol of allowing contaminated objects to be allowed to be moved only through the front door and sterilized objects be allowed to be moved only through the rear door is enforced by the use of locks on each door.  To provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  It is viewed that the limitation regarding the “sterilization cycle having sufficient temperature and timing necessary to achieve a 12-Log kill of bacterial spores” does not further limit the functional capability of .
Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to have modified Tan to include a second downstream heating element as such would either still fail to achieve the claimed temperature or would achieve a temperature which would render the apparatus of Tan inoperable for its intended use.  The Examiner respectfully disagrees.  Tan discloses that the memory unit of the apparatus includes a pre-set operation program intended to kill any bacteria within the apparatus whilst no garments are within the chamber.  Tan teaches that the program may comprise the apparatus operating for a short time at a high-temperature.  See col. 7, lines 57-62 of Tan.  While Tan does not disclose the temperature or length of time of such a program, Allen teaches that a preferred sterilization temperature of a hot air sterilization chamber is 375°F.  See col. 8, lines 25-27.  Further, Rogers teaches that dry heat sterilizers which utilize forced heated air at 375°F for 3-6 minutes to sterilize a chamber and its contents.  See page 47 of Rogers.  Therefore, one of ordinary skill in the art would have been motivated to have made the apparatus of Tan capable of reaching 375°F for the purpose of being capable of performing a self-sterilization through an operation lasting a short time at a high temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774